UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-8043


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

MICHAEL HILL, a/k/a Saleet, a/k/a Steve Philip, a/k/a Junito
Tomilson,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. James C. Fox, Senior
District Judge. (7:96-cr-00042-F-1)


Submitted:   May 22, 2014                        Decided:    May 28, 2014


Before TRAXLER,   Chief     Judge,   and   HAMILTON   and   DAVIS,   Senior
Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael Hill, Appellant Pro Se. John Samuel Bowler, OFFICE OF
THE UNITED STATES ATTORNEY, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Michael   Hill      appeals     the   district    court’s      order

denying   his   motion   for    modification      of    sentence,   18    U.S.C.

§ 3582(c)   (2012).      We    have    reviewed   the   record   and     find   no

reversible error.     Accordingly, we affirm for the reasons stated

by the district court.           United States v. Hill, No. 7:96-cr-

00042-F-1   (E.D.N.C.    Dec.    18,    2013).     We    dispense   with    oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.



                                                                       AFFIRMED




                                        2